                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

SAFETY VISION, LLC,

       Plaintiff,

v.                                                        Case No: 8:20-cv-2556-CEH-JSS

HILLSBOROUGH AREA
REGIONAL TRANSIT AUTHORITY,

       Defendant.
___________________________________/

                                          ORDER

       This matter comes before the Court on Defendant Hillsborough Area Regional

Transit Authority’s Motion for Partial Dismissal (Doc. 11). In the motion, Defendant

contends the Court should dismiss Count Four of Plaintiff’s Complaint for failing to

state a claim for preliminary injunction. Plaintiff, Safety Vision, LLC, filed a response

in opposition. Doc. 17. The Court, having considered the motion and being fully

advised in the premises, will deny Defendant Hillsborough Area Regional Transit

Authority’s Motion for Partial Dismissal.

I.     BACKGROUND1

       Plaintiff, Safety Vision, LLC (“Plaintiff” or “Safety”) is in the business of

mobile video surveillance sales for mass transit, school transportation, law


1
 The following statement of facts is derived from the Complaint (Doc. 1), the allegations of
which the Court must accept as true in ruling on the instant Motion to Dismiss. Linder v.
Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v. Latin Am.
Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
enforcement, and other industries. Doc. 1 ¶ 12. Plaintiff markets, distributes, services,

and sells vision monitoring systems for public and private vehicles, including mobile

video products for use with closed-circuit monitors and wireless transmission. Id. ¶ 13.

In November 2020, Plaintiff sued Defendant Hillsborough Area Regional Transit

Authority (“Defendant” or “HART”) in a four-count complaint asserting claims for

breach of contract, unjust enrichment, accounting, and declaratory judgment. Doc. 1.

The lawsuit arises out of a contract dated January 7, 2019, (“Agreement”) wherein

Plaintiff was to provide and install digital security cameras and recording devices in

more than 280 HART-owned public transportation vehicles. Id. ¶¶ 10–11. Prior to the

Agreement, Defendant issued the solicitation request for bids which included certain

written specifications for the equipment. Id. ¶ 16. The same specifications were

detailed in the Agreement. Id.

      According to Plaintiff, Defendant unilaterally terminated the Agreement on

November 1, 2019, after Plaintiff had fully performed under the Agreement. Id. ¶ 17.

Notwithstanding Plaintiff’s full performance and Defendant’s failure to pay the sum

of $826,932 owed under the Agreement, Defendant sent a letter stating Plaintiff was

in default. Id. Defendant’s letter failed to specify how Plaintiff was in default as

required by the Agreement. Id. ¶ 19. Following Plaintiff’s installation of the equipment,

Defendant did not reject the equipment. Id. ¶ 23. Rather, Defendant continued to use

the equipment for months without paying the outstanding amount owed to Plaintiff.

Id. A payment of $476,553.01 was paid by Defendant in June 2019, but Defendant has

failed to pay the remaining sums past due. Id. ¶ 24.
                                           2
      Plaintiff has been aggrieved as a result of Defendant’s failure to pay the past due

amounts owed. Id. ¶ 25. In addition to failing to pay, Defendant has not returned the

equipment to Plaintiff and has continued to use it claiming ownership of the

equipment without having paid for it. Id. ¶ 28. Plaintiff submitted a claim to the

Contracting Officer per the terms of the Agreement, which was considered by an

outside attorney at a hearing conducted February 5, 2020. Id. ¶¶ 29, 31. Thereafter,

Plaintiff took the next administrative step and commenced an appeal. Id. ¶ 32. Plaintiff

alleges it has exhausted its administrative remedies under the Agreement. Id. ¶ 33.

      In Count One of the Complaint, Plaintiff alleges Defendant breached the

Agreement by failing and refusing to honor the terms of the Agreement. Id. ¶ 38. In

Count Two, Plaintiff alternatively pleads that Defendant has been unjustly enriched

by receiving the goods and services from Plaintiff for which Defendant has not paid.

Id. ¶ 39. In Count Three, Plaintiff demands a full accounting of all video and audio

recordings attributable to Defendant’s ongoing use of Plaintiff’s equipment. Id. ¶ 41.

Plaintiff also seeks all books and records of accounts regarding Defendant’s purchase

or potential purchase of product lines and equipment from third parties that are the

same or similar as Plaintiff’s product lines and equipment. Id. ¶ 42. Finally, in Count

Four Plaintiff seeks a declaratory judgment as to its legal rights and status under the

Agreement. Id. ¶ 43.

      Plaintiff requests injunctive relief under Rule 65, alleging it is likely to succeed

on the merits of its claims, it has been irreparably harmed, that an injunction is needed



                                           3
to avoid further irreparable harm, that it has no remedy at law, and that injunctive

relief is necessary to preserve the status quo. Id. ¶¶ 44–48.

       Defendant answered Counts One, Two, and Three of the Complaint (Doc. 12)

and moved to dismiss Count Four (Doc. 11).

II.    LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a

“short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels,

conclusions and formulaic recitations of the elements of a cause of action are not

sufficient.   Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Furthermore, mere naked assertions are not sufficient. Id. A complaint must contain

sufficient factual matter, which, if accepted as true, would “state a claim to relief that

is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citation omitted).   The court, however, is not bound to accept as true a legal

conclusion stated as a “factual allegation” in the complaint. Id.

III.   DISCUSSION

       In its motion for partial dismissal, Defendant requests dismissal with prejudice

of Count Four because it fails to state a claim for which a preliminary injunction may

be awarded. Doc. 11 at 2. Defendant appears to conflate the concepts of dismissal for


                                            4
failing to state a claim and striking a proposed remedy. Count Four is a claim for

declaratory judgment. An injunction is a remedy, not an independent cause of action.

“[A]ny motion or suit for either a preliminary or permanent injunction must be based

upon a cause of action . . . . There is no such thing as a suit for a traditional injunction

in the abstract. For a traditional injunction to be even theoretically available, a plaintiff

must be able to articulate a basis for relief that would withstand scrutiny under Fed.

R. Civ. P. 12(b)(6).” Alabama v. U.S. Army Corps of Engineers, 424 F.3d 1117, 1127 (11th

Cir. 2005) (quoting Klay v. United Healthgroup, Inc. 376 F.3d 1092, 1097 (11th Cir.

2004)) (internal quotation marks omitted).

       Thus, on the instant motion, the Court must consider, under Fed. R. Civ. P.

12(b)(6), whether Plaintiff states a cause of action for declaratory judgment. The

Declaratory Judgment Act provides that “any court of the United States, upon the

filing of an appropriate pleading, may declare the rights and other legal relations of

any interested party seeking such declaration, whether or not further relief is or could

be sought.” 28 U.S.C. § 2201(a). To state a claim for declaratory judgment, a plaintiff

must allege the existence of a real and substantial case or controversy that is “definite

and concrete, touching the legal relations of parties having adverse interests.” Dixie

Elec. Co-op. v. Citizens of State of Ala., 789 F.2d 852, 858 (11th Cir. 1986) (citing Aetna

Life Insurance Co. v. Haworth, 300 U.S. 227, 240–41 (1937)). “Basically, the question in

each case is whether the facts alleged, under all the circumstances, show that there is

a substantial controversy, between parties having adverse legal interests, of sufficient



                                             5
immediacy and reality to warrant the issuance of a declaratory judgment.” Maryland

Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941) (citation omitted).

       Here, Plaintiff alleges that “a justiciable controversy exists between the parties”

as to the “parties rights, status or other legal relationships arising under the

Agreement” for which Plaintiff seeks a declaration from the Court. Doc. 1 ¶ 43.

Defendant does not contend that Plaintiff has failed to state a cause of action for

declaratory relief, but rather appears to attack Plaintiff’s request for injunctive relief

only. Plaintiff responds that it has stated a claim for injunctive relief, and in any event,

it is too early to make a determination on the current facts and discovery is ongoing.

Plaintiff claims that injunctive relief is warranted because it has learned that Defendant

is seeking bids to have Plaintiff’s equipment removed from Defendant’s vehicles by

another vendor. Upon consideration of the allegations of the Complaint, which the

Court must accept as true on the instant motion, Count Four alleges the elements to

state a cause of action for declaratory judgment, and thus the motion to dismiss as to

Count Four is due to be denied.

       The Court makes no finding in this Order as to Plaintiff’s entitlement to

injunctive relief. To the extent that Plaintiff is seeking the extraordinary and drastic

remedy of a preliminary injunction, Plaintiff must file a separate motion under Fed.

R. Civ. P. 65 and demonstrate that it has satisfied the prerequisites for a preliminary

injunction.2


2
 In order to establish entitlement to a preliminary injunction, the moving party must clearly
prove: “(1) a substantial likelihood of success on the merits, (2) irreparable injury unless the
                                               6
       Accordingly, it is hereby

       ORDERED:

       1.     Defendant Hillsborough Area Regional Transit Authority’s Motion for

Partial Dismissal (Doc. 11) is DENIED.

       2.     Defendant shall file its Answer to Count Four of Plaintiff’s Complaint

within 14 days of the date of this Order.

       DONE AND ORDERED in Tampa, Florida on June 8, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




injunction is granted, (3) the threatened injury to the moving party outweighs the damage the
injunction may cause to the opposing party, and (4) the injunction would not be adverse to
the public interest.” SME Racks, Inc. v. Sistemas Mecanicos Para, Electronica, S.A., 243 F. App’x
502, 504 (11th Cir. 2007) (citing Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000)).



                                               7
